Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pesach et al (US20130038941) in view Makinen et al (WO2019221993).
Regarding claim 1, Pesach teaches an optical system, comprising:
an emitter array (44, 60) to emit a plurality of beams of light (paragraphs 34 and39);
a lens array (46, 52, 54) each lens of the lens array corresponding to an emitter of the emitter array, the lens array to:
collimate each of the plurality of beams of light, and direct each of the plurality of beams of light (paragraphs 35 and 38)
wherein a pitch between lenses (52) of the lens array is larger than a pitch between emitters (44) of the emitter array (44) in order to cause each of the plurality of beams of light to be directed such that the plurality of beams of light diverge after exiting the lens array (see figure 2, 4 and 5c and paragraph 41); and
a diffractive optical element (48) to distribute, after direction by the lens array (46, 52, 54), each of the plurality of beams of light into a plurality of beamlets in association with creating a light pattern (paragraph 36 and 38), 
wherein the diffractive optical element (48) includes an array of micro diffractive optical elements, each micro diffractive optical element, of the array of micro diffractive optical elements is configured to distribute a respective one of the plurality of beams such that a plurality of zero-order beamlets, each corresponding to one of the plurality of beams of light, diverge after exiting the diffractive optical element (see figure 2 and paragraph 36); and
 wherein the array of micro diffractive optical elements directs zero order beamlet, of the plurality of zero-order beamlets, to exit the diffractive optical element such that the zero-order beamlet overlaps with and travels in the same direction as a non-zero order beamlet in the light pattern (as illustrated in figure 2; the adjacent beams can overlap to provide a light pattern on an object), wherein the zero-order beamlet and the non-zero order beamlet correspond to a particular beam of light of the plurality of beam of light. Pesach teaches the pitch of the emitter and output side of lens array pitch be different (see paragraph 43) to enhance the homogenization. However, Pesach fails to specifically disclose an embodiment wherein the lens array is larger than a pitch between emitters of the emitter array and each micro diffractive optical element, of the array of micro diffractive optical elements is configured to distribute a respective one of the plurality of beams such that a plurality of zero-order beamlets, each corresponding to one of the plurality of beams of light, diverge after exiting the diffractive optical element; and  wherein the zero-order beamlet and the non-zero order beamlet correspond to a particular beam of light of the plurality of beam of light.
Makinen et al teaches an optical system, comprising (for example see figures 3,4,5 and 8D):
an emitter array (302 or 444 or 530)) to emit a plurality of beams of light (paragraphs 135, 141, 144);
a lens array (304 or 446 or 532) each lens of the lens array corresponding to an emitter of the emitter array, the lens array to:
collimate each of the plurality of beams of light, and direct each of the plurality of beams of light (paragraphs 13 and 136)
wherein a pitch between lenses of the lens array is larger than a pitch between emitters of the emitter array (Makinen teaches that three emitters can correspond to one lens embodiment- paragraph 126,139)in order to cause each of the plurality of beams of light to be directed such that the plurality of beams of light diverge after exiting the lens array (for example the beams diverge via 306); and
a diffractive optical element (306,308; or 448,450; or 534,536) to distribute, after direction by the lens array (304 or 446 or 532), each of the plurality of beams of light into a plurality of beamlets in association with creating a light pattern (paragraph 12 and 136-137), 
wherein the diffractive optical element includes an array of micro diffractive optical elements (for example : a transmissive grating foil), each micro diffractive optical element, of the array of micro diffractive optical elements is configured to distribute a respective one of the plurality of beams such that a plurality of zero-order beamlets, each corresponding to one of the plurality of beams of light, diverge after exiting the diffractive optical element (see figures 3-5); and
 wherein the array of micro diffractive optical elements directs zero order beamlet, of the plurality of zero-order beamlets, to exit the diffractive optical element such that the zero-order beamlet overlaps with and travels in the same direction as a non-zero order beamlet in the light pattern (as illustrated in figures 4-5; the adjacent beams can overlap to provide a light pattern), wherein the zero-order beamlet and the non-zero order beamlet correspond to a particular beam of light of the plurality of beam of light (for example see figures 4-5; and paragraphs 138,141,148,160 and 152). Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include a diffractive optical element that is designed to overlap the zero order beamlet with another diffractive order, as taught by Makinen, to provide a directional diffracted beam for improved illumination of the display systems.
Regarding claim 2, the optical system of claim 1, wherein the lens array (46, 52, 54) and the diffractive optical element (48) are arranged such that each of the plurality of beams of light is directed by the lens array, is received directly by the diffractive optical element without interacting with another optical element between the lens array and the diffractive optical element (see figures 2-3 of Pesach et al). see figures 3-5 of Makinen.
Regarding claim 3, Pesach et al teaches the optical system of claim 1 wherein the emitter array (44) and the lens array (46,52,54) are integrated in a single optical component (pattern generator). The emitter and lens array are a part of the illumination optical component of Makinen.
 Regarding claim 4, Pesach et al. teaches the optical system of claim 3, wherein the emitter array (44) is an array of bottom emitting vertical-cavity surface-emitting lasers. Makinen teaches using OLED or uLED elements. VCSEL can be bottom or top emitters. Although Pesach-Makinen combination fails to specifically disclose the VCSEL are bottom emitters, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include this feature, since it is known laser emitter design for compact optical instruments and provides a reliable laser source. 
Regarding claim 5, Pesach et al teaches the optical system of claim 1, wherein the lens array (46, 52, 54) and the emitter array (44) are discrete optical components (each are single component of the pattern generator). See figures 3-5 of Makinen.
Regarding claim 6, Pesach et al teaches the optical system of claim 1, wherein each micro diffractive optical element of the array of micro diffractive optical element (48) corresponds to a respective emitter of the emitter array (see figure 2 and paragraph 36). See paragraph 136 of Makinen.
Regarding claim 7, Pesach et al teaches the optical system of claim 1, wherein a pitch between micro diffractive optical elements (48), of the array of micro diffractive optical elements, is larger than the pitch between lenses of the lens array (see figure 3). See figures 3-5 of Makinen and paragraph 136 and 139.
Regarding claim 8, Pesach et al teaches the optical system of claim 1, wherein the lens array (46, 52, 54) and the diffractive optical element (48) are integrated in a single optical component(36- pattern generator element). The lens array and diffractive optical element are a part of the illumination optical component of Makinen.
Regarding claim 9, Pesach et al teaches the optical system of claim 1, wherein the light pattern comprises a structured light pattern (paragraph 33). Makinen teaches the light pattern comprises a structure light pattern to create 2D and 3D images. 
Claims 10-15 substantially correspond claims 1, 2, 4, 6, 7, and 9 respectively. See Examiner’s notes in claims 1, 2, 4, 6, 7 and 9 above.
Claims 16- 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pesach et al (US20130038941) in view Shaw et al (US20100046953), further in view of Makinen et al (WO201922193).
Regarding claim 16, Pesach et al teaches an optical device, comprising: 
an emitter array (44, 60);
a lens array (52) l and 
a diffractive optical element (48)
the emitter array (44, 60) comprising:
a first emitter (60-top of the array 44- see figure 4) to emit a first beam of light, and a second emitter (60- bottom of the array 44-see figure 4) to emit a second beam of light; 
the lens array (52) comprising:
a first lens (top of lens array 42)to collimate the first beam of light (paragraph 41)and direct the first beam of light at a first angle with respect to a diffractive optical element (see figures 2 and 4), and
a second lens (bottom of array 42 or second from the top of array 42) to collimate the second beam of light(paragraph 41) and direct the second beam of light at a second angle with respect to the diffractive optical element (see figures 2 and 4),
wherein the first angle is different from the second angle such that the first beam of light and the second beam of light diverge after exiting the lens array, and
wherein a pitch between the first lens and the second lens is larger than a pitch between the first emitter and the second emitter; and the diffractive optical element (48) to distribute the first beam of light and the second beam of light in association with creating patterned light(paragraphs 38 and 36),
wherein the diffractive optical element includes an array of micro diffractive optical elements configured to distribute the first beam of light and the second beam of light such that a first zero-order beamlet, associated with the first beam of light, and a second zero-order beamlet, associated with the second beam of light, diverge after exiting the diffractive optical element (see figures 2 and 4); and wherein the array of micro diffractive optical elements directs the first zero-order beamlet to exit the diffractive optical element such that the first zero-order beamlet overlaps with and travels in a same direction as a non-zero-order beamlet associated with the first beam of light. Pesach et al teaches the pitch of the emitter and output side of lens array pitch be different (see paragraph 43) to enhance the homogenization. However, Pesach et al fails to specifically disclose an embodiment wherein a pitch between the first lens and the second lens is larger than a pitch between the first emitter and the second emitter; and the array of micro diffractive optical elements directs the first zero-order beamlet to exit the diffractive optical element such that the first zero-order beamlet overlaps with and travels in a same direction as a non-zero-order beamlet associated with the first beam of light.
In the same field of endeavor, Shaw teaches an emitter array (223, 520,620) comprising: a first emitter (top of the array - see figure 2, 5, 6) to emit a first beam of light, and a second emitter (bottom of the array -see figures 2, 5, 6) to emit a second beam of light; a lens array (210,510, 610) comprising:
a first lens (top of lens array) to collimate the first beam of light (paragraphs 11, 39 and 44) and direct the first beam of light at a first angle (see figures 2, 5 and 6), and a second lens (bottom of array or second from the top of array) to collimate the second beam of light (paragraphs 11, 39 and 44) and direct the second beam of light at a second angle (see figures 2 and 4), wherein the first angle is different from the second angle such that the first beam of light and the second beam of light diverge after exiting the lens array, and
wherein a pitch (592) between the first lens and the second lens is larger than a pitch between the first emitter and the second emitter (591-see figure 5 for example and paragraphs 45-47; see also figure 6).  Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include this feature, to ensure the beam is spread/diverged over a designated angular range and the beams can be designed to overlap in that range(paragraph 13). (note: this claim only requires beams from two lenses to diverge the beamlets; not each lens of the diffractive optical element).
However Pesach- Shaw combination fails to specifically disclose the array of micro diffractive optical elements directs the first zero-order beamlet to exit the diffractive optical element such that the first zero-order beamlet overlaps with and travels in a same direction as a non-zero-order beamlet associated with the first beam of light. 
Makinen et al teaches an optical system, comprising (for example see figures 3,4,5 and 8D):
an emitter array (302 or 444 or 530)) to emit a plurality of beams of light (paragraphs 135, 141, 144);
a lens array (304 or 446 or 532) each lens of the lens array corresponding to an emitter of the emitter array, the lens array to:
collimate each of the plurality of beams of light, and direct each of the plurality of beams of light (paragraphs 13 and 136)
wherein a pitch between lenses of the lens array is larger than a pitch between emitters of the emitter array (Makinen teaches that three emitters can correspond to one lens embodiment- paragraph 126,139)in order to cause each of the plurality of beams of light to be directed such that the plurality of beams of light diverge after exiting the lens array (for example the beams diverge via 306); and
a diffractive optical element (306,308; or 448,450; or 534,536) to distribute, after direction by the lens array (304 or 446 or 532), each of the plurality of beams of light into a plurality of beamlets in association with creating a light pattern (paragraph 12 and 136-137), 
wherein the diffractive optical element includes an array of micro diffractive optical elements (for example : a transmissive grating foil), each micro diffractive optical element, of the array of micro diffractive optical elements is configured to distribute a respective one of the plurality of beams such that a plurality of zero-order beamlets, each corresponding to one of the plurality of beams of light, diverge after exiting the diffractive optical element (see figures 3-5); and
 wherein the array of micro diffractive optical elements directs zero order beamlet, of the plurality of zero-order beamlets, to exit the diffractive optical element such that the zero-order beamlet overlaps with and travels in the same direction as a non-zero order beamlet in the light pattern (as illustrated in figures 4-5; the adjacent beams can overlap to provide a light pattern), wherein the zero-order beamlet and the non-zero order beamlet correspond to a particular beam of light of the plurality of beam of light (for example see figures 4-5; and paragraphs 138,141,148,160 and 152). Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include a diffractive optical element that is designed to overlap the zero order beamlet with another diffractive order, as taught by Makinen, to provide a directional diffracted beam for improved illumination of the display systems.
Regarding claim 17, the optical system of claim 16, wherein the lens array (46, 52, 54) and the diffractive optical element (48) are arranged such that the first beam of light and the second beam of light are received directly by the diffractive optical element without interacting with another optical element between the lens array and the diffractive optical element (see figures 2-3 of Pesach et al). Also see figures 3-5 of Makinen.
Regarding claim18, Pesach et al. teaches the optical system of claim 1, wherein the emitter array (44) and the lens array (46,52,54) are integrated in a single optical component (pattern generator). The emitter and lens array are a part of the illumination optical component of Makinen.
Regarding claim 19, see Examiner’s notes in claim 16; also see figure 2 and paragraph 36 of Pesach.
Regarding claim 20, Pesach et al teaches the optical system of claim 1, wherein the lens array (46, 52, 54) and the diffractive optical element (48) are integrated in a single optical component(36- pattern generator element). The lens array and diffractive optical element are a part of the illumination optical component of Makinen.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M HARRINGTON whose telephone number is (571)272-2330. The examiner can normally be reached Monday-Friday 9:30 am -6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on (571)272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALICIA M HARRINGTON/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        



AMH